Citation Nr: 0202861	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  96-08 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970, including service in the Republic of Vietnam.  
He died on August [redacted], 1995, and the appellant is his 
surviving spouse.  

The current appeal arose from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  The RO denied, among other 
things, entitlement to service connection for the cause of 
the veteran's death.  

In September 1996, the appellant appeared and testified at an 
RO hearing.  A transcript of the hearing has been associated 
with the claims file.

In a September 2001 rating decision, the RO denied 
entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2000).  This issue is addressed in the remand portion 
of this decision.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. The competent and probative evidence of record does not 
show that a disability related to active service was the 
principal or contributory cause of death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service; nor 
is related to an injury or disease which may be presumed to 
have been incurred in such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 1310, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.313 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Republic of Vietnam 
from February 1969 to September 1970.  

The service medical records show no diagnosis or treatment of 
any carcinoma, and there is no indication of abnormality 
related to any blood-forming organs.

VA conducted an examination in November 1970, in Millbank, 
South Dakota. 
The veteran complained of intermittent fever since March 
1970, while serving in Vietnam.  He reported a history of 
sore throat and inflamed tonsils.  Aside from positive 
findings related to the nose, sinuses, mouth, and throat, the 
examination was unremarkable.


In November 1970, the RO granted entitlement to service 
connection for chronic tonsillitis and assigned a 
noncompensable evaluation.  

VA and private treatment records show the veteran was 
diagnosed and treated for acute myelogenous leukemia (AML) 
beginning in 1994.  After a February 1994 diagnosis of AML, 
treatment included chemotherapy and stem cell 
transplantation, both of which failed to curb several 
relapses.  

In April 1995, the RO denied entitlement to service 
connection for AML as secondary to AO exposure.  

The veteran was last admitted for three weeks of treatment in 
July 1996 and was discharged in August 1996 only six days 
prior to his death.

A certified copy of the veteran's death certificate shows he 
died on August [redacted], 1995.  The immediate cause of death was 
leukostasis, due to or as a consequence of AML. 

In a letter dated in February 1996, treating physician Dr. 
JRC (initials) offered an opinion that the etiology of the 
veteran's AML was "not clear," adding that he was unaware 
of any relationship between leukemia and Agent Orange (AO).     

In a letter dated in September 1996, Dr. AHM, another 
treating physician, similarly acknowledged that exposure to 
herbicides and their effect on human health may not encompass 
AML.  Because treatment was rendered through the auspices of 
VA, he noted that such fact supported a claim the disease was 
service connected.





In September 1996, the appellant appeared and testified at an 
RO hearing.  She stated that in her conversations with Dr. 
JRC, he "hinted" that he believed a relationship exists 
between AML and herbicide exposure, but that he expressed 
reluctance in documenting any such link.

The appellant's representative submitted a statement in lieu 
of VA Form 646.  The November 2001 statement argues that the 
Board of Veterans' Appeals (Board) should consider the 
opinion of Dr. JRC linking AO and AML, as reportedly 
expressed to the appellant in their conversations.   

In January 2002, the appellant submitted three news articles, 
all of which reported the results of study from the Institute 
of Medicine, which found a possible link between AO and AML.  

Criteria

General Service Connection

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1310; 
38 C.F.R. §§ 3.310(a), 3.312;  Allen v. Brown, 7 Vet. 
App. 439 (1995).  





Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (2001).  

If not shown in service, service connection may be granted 
for a malignant tumor if shown disabling to a compensable 
degree during the first post-service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  





Agent Orange

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (2001) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service. 38 C.F.R. § 3.307(a) (2001).

38 U.S.C. 1116(f) provides that for purposes of establishing 
service connection for a disability or death resulting from 
exposure to a herbicide agent, including a presumption of 
service-connection under this section, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Section 201 
of the "Veterans Education and Benefits Expansion Act of 
2001," Pub. L. No. 107-___ (HR 1291) (Dec. 27, 2001).

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975. Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneiform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Multiple myeloma; Respiratory cancers (cancers of the 
lung, bronchus, larynx or trachea); or Soft tissue sarcoma. 
38 C.F.R. § 3.309(e) (2001).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii) 
(2001).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease. The 
expression "affirmative evidence to the contrary" will not 
be taken to require a conclusive showing, but such showing as 
would, in sound medical reasoning and in the consideration of 
all evidence of record, support a conclusion that the disease 
was not incurred in service. 38 C.F.R. § 3.307(d).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted. 59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309) (2001).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039 
(1994). Competent medical evidence is required where the 
issue involves medical causation. Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).


Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).

As stated above, a disability may be service-connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2001).  


The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2001).  

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2001).  

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4) (2001); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2001).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  





On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991). 

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the appellant.  Therefore, 
the amended duty to assist law applies.  Id.  

In this case, any assistance beyond what has already been 
provided is not required because there is no reasonable 
possibility that it would aid in substantiating the 
appellant's claim, especially when considering the nature of 
the contentions pertinent to the claim.  That is, she seeks 
entitlement to service connection for the cause of the 
veteran's death on the basis that herbicide exposure caused 
his fatal AML. 

That the veteran was exposed to AO and that he died of AML 
are readily apparent from the evidentiary record.  Further 
evidence in support of these facts is unnecessary.  


As will be discussed, no presumption exists for AML, but the 
claim should nevertheless be developed under a direct service 
connection theory of entitlement under Schroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000).  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994) (Holding that when a veteran 
is found not to be entitled to a regulatory presumption of 
service connection for a given disability the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.). 

In this case, the Board finds that ordering a file opinion 
review by a medical specialist to determine if there is a 
direct basis for service connection is unnecessary.  Two 
treating physicians have considered the etiology of the 
veteran's AML, but neither linked the disease to service 
exposure to herbicide agents.  
Additionally, any medical opinion directly linking AML to 
service, independent of AO, would lack any probative value 
because there is no objective evidence in support of such an 
assessment, as discussed in further detail below.     

The appellant has been notified of her procedural and 
appellate rights.  Specifically, the RO has provided the 
appellant with notice of the laws and regulations pertaining 
to entitlement to service connection for the cause of the 
veteran's death.  
The regulations pertaining to presumptive service connection 
and service in the Republic of Vietnam have also been 
provided.  In connection with the development of the claim, 
it does not appear that any development action, such as 
failed attempts at obtaining evidence, exists that would 
warrant further notification. 

The appellant has been afforded the opportunity to present 
information and arguments in favor of her claim, and she and 
her representative have in fact done so.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).  This is evidenced by the 
appellant's attendance at an RO hearing in September 1996, 
and her representative's recent submissions of arguments in 
November 2001 and February 2002.  

The Board has applied the VCAA pursuant to the new 
implementing regulations and the Court's recent 
interpretation of the law.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001). The duty to assist in the collection of 
evidence has been completed as defined in the new 
regulations, and no additional notification from VA prior to 
adjudication is necessary.

In view of the foregoing, the appellant will not be 
prejudiced by the Board's actions.  A remand for adjudication 
of her claim by the RO under the new law would only serve to 
further delay resolution of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Cause of Death

In April 1995, the RO denied entitlement to service 
connection for AML as secondary to AO exposure.  The Board 
notes, however, that a claim for service connection for the 
cause of death is treated as a new claim, regardless of the 
status of adjudication of service-connected-disability claims 
brought by the veteran before his death.  Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 20.1106 (2001).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  Hickson, supra. 

The competent and probative evidence of record indisputably 
establishes the veteran was diagnosed with and unsuccessfully 
treated for AML, which led to his death.  Therefore, the 
Board finds AML to be the "current disability," i.e., the 
condition that caused the veteran to die.  Carbino, supra.
  
The Board first notes that the appellant's opinion as to the 
etiology of the veteran's AML cannot be considered competent 
evidence, as it is a question requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Similarly, the Board cannot supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Having served in the Republic of Vietnam during the period 
between January 9, 1962 and May 7, 1975, the veteran is 
presumed to have been exposed to a herbicide agent, such as 
AO.  See Section 201 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-___ (HR 1291) (Dec. 
27, 2001).

Although the appellant contends that the veteran's exposure 
to AO caused the onset of his fatal AML, the Agent Orange Act 
of 1991 (PL 102-4) explicitly states that service connection 
on a presumptive basis because of exposure to AO in Vietnam 
is not warranted for leukemia.  64 Fed. Reg. 59,233 (November 
2, 1999).

The appellant asserts the Board should accord significant 
probative value to her statement that Dr. JRC has verbally 
stated a causal link between AO and AML.  
Even if such a conversation had taken place, the Board finds 
it far more probative that Dr. JRC indicated in writing that 
the etiology of the veteran's AML was unclear.  Dr. JRC also 
noted that he was unaware of any relationship between AO and 
AML.

The Board lends no probative value to the opinion of Dr. AHM, 
who essentially acknowledged the lack of medical evidence on 
point and suggested service connection for AML may be 
supported by VA's mere treatment of the disease.  Clearly, 
such an opinion is not based on medical evidence and is 
speculative at best.  Gabrielson v. Brown, 7 Vet. App. 36 
(1994); Sklar v. Brown, 5 Vet. App. 140 (1993); Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

Furthermore, any opinion linking AO to AML is inconsistent 
with the evidentiary record and current VA regulations.  

The Secretary has determined that an association of leukemia 
with herbicide exposure is biologically plausible, and the 
histological similarity of chronic lymphocytic leukemia with 
non-Hodgkin's lymphoma also suggests an association.  
Nonetheless, the overall evidence is too slight to warrant 
assigning leukemia to a higher category.  

Accordingly, the Secretary has found that the credible 
evidence against an association between leukemia and 
herbicide exposure outweighs the credible evidence for such 
an association, and he has determined that a positive 
association does not exist. 64 Fed. Reg. 59,233 (November 2, 
1999).

Treatise evidence must "not simply provide speculative 
generic statements not relevant to the veteran's claim."  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  
The appellant submitted treatise evidence in the form of 
three news articles, all of which cited the results of a 
study that raised the possibility of a relationship between 
AO and AML.  

These articles (and the study cited therein), continue to 
merely speculate at the possibility of a relationship between 
AO and AML, but none has conclusively found any relationship.  
One article described the study as demonstrating "limited or 
suggestive evidence" of a link but "not conclusive."  
Additionally, the inconclusive evidence pertained to the 
study's inquiry of whether there was a link between AML in 
the children of veterans exposed to AO, making the study even 
less probative and relevant to the current claim.

Consistent with Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000), the Board has also considered whether AML is related 
to service independent of AO exposure.  In this regard, due 
consideration has been given to whether the cause of death 
was incurred during service or within the presumptive period 
for such disability.  38 C.F.R. § 3.309(a).

The competent evidence of record clearly shows the veteran 
did not have AML, or any manifestations of it, during service 
or within one year after separation.  The service medical 
records are devoid of any carcinoma or blood-related 
disorders.  Likewise, the only complaints and findings on 
medical examination within the first post-service year were 
related to chronic tonsillitis, his only service-connected 
disability.  The Board reiterates that AML was not diagnosed 
until 1994, many years after service.

The Board has also considered whether there was a 
contributory cause of death.  The evidence does not indicate 
that the veteran's service-connected disability rendered him 
materially less capable of resisting the effects of other 
disease or injury that primarily caused the death.  
Here, it is significant to note that chronic tonsillitis was 
assigned a noncompensable evaluation; that his service-
connected disorder did not affect vital organs and their 
respective processes; and that AML was first diagnosed 
approximately 24 years post-service.  38 C.F.R. § 3.312(c).  
For these reasons, the Board finds there was no cause of 
death inherently unrelated to AML.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 C.F.R. § 3.102; See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board must review all issues that are reasonably raised 
in all documents submitted prior to the Board decision.  See 
EF v. Derwinski, 1 Vet. App. 324 (1991). 

In a September 2001 rating decision, the RO denied 
entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  

A notice of disagreement (NOD) must simply disagree with the 
agency's determination of the veteran's claim.  Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998).  Special wording is not 
required.  38 C.F.R. § 20.201 (2001).

In February 2002, the representative submitted a brief.  In 
addition to addressing the issue of entitlement to service 
connection for the cause of the veteran's death, he also 
addressed the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  The Board has construed 
this document as an NOD.

The Board notes that the February 2002 brief from the 
appellant's representative initially appears to be a misfiled 
document, as both the veteran's name and claim number do not 
match the pending claim.  After further review, however, it 
appears that the body of the brief does pertain to the 
current appeal.  The facts as presented (including the dates 
of service, the date the veteran died, the procedural history 
of the claim) and the arguments advanced in connection with 
these facts establish the February 2002 brief is not a 
misfiled document.


When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the claimant is 
entitled to a statement of the case (SOC), and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App.238 (1999); Godfrey 
v. Brown, 7Vet. App.398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  A remand is required in this 
case because the appellant has not been provided with an SOC 
pertaining to the issue of entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318.  

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
67 Fed. Reg. 3,009 (January 23, 2002) (to be codified as 
amended at 38 C.F.R. §19.9).  There are still actions, 
however, that must be accomplished at the RO level because 
the required action takes place there or because current law 
requires it.  In this case, the DIC claim must be remanded 
because an SOC has not been issued, and such action takes 
place at the RO.  See Chairman's Memorandum 01-02-01 (2002); 
Manlincon, supra.  


Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant 
an SOC addressing the September 2001 
rating decision, wherein it denied 
entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318.    

3.  The RO should also advise the 
appellant of the need to timely file a 
substantive appeal to the Board if she 
desires appellate review. 

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.


? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

